Title: To George Washington from Edmund Randolph, 29 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 29. 1794.
          
          E. Randolph has the honor of informing the President, that Mr Hammond has given him a
            duplicate of the letter to the governor of Jamaica, concerning Barney; but that Colo.
            Hamilton says, that the cutter going to Charleston is too infirm to proceed to
              Jamaica. The President will therefore be pleased to determine
            whether it be worth while to send a cutter from Baltimore for this special purpose, at this late day; when Barney’s fate must be decided one way or the other, before she can arrive.
        